Citation Nr: 0209068	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-13 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
testicle torsion.  

2.  Entitlement to service-connection for right ankle strain.  

3.  Entitlement to service-connection for chronic left knee 
pain.  

4.  Entitlement to service-connection for chronic low back 
pain.

5.  Entitlement to service-connection for left shoulder 
strain.  

6.  Entitlement to service-connection for chronic neck pain 
with headaches.  

7.  Entitlement to service-connection for chronic right wrist 
pain.  

8.  Entitlement to service-connection for a left eye 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1994 to August 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Nashville, Tennessee, Department of Veteran's Affairs (VA) 
Regional Office (RO), which service-connection for left 
testicle torsion was granted and assigned a noncompensable 
evaluation.  Entitlement to service-connection for right 
ankle strain, chronic left knee pain, chronic low back pain, 
left shoulder strain, chronic neck pain with headaches, 
chronic right wrist pain and a left eye disorder was denied.  


FINDINGS OF FACT

1.  The medical evidence confirms torsion of only the 
veteran's left testicle.

2.  The veteran has not been shown by competent medical 
evidence to currently suffer from right ankle strain, chronic 
left knee pain, chronic low back pain, left shoulder strain, 
chronic neck pain with headaches, chronic right wrist pain or 
a left eye disorder which can be related to his period of 
active duty.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left testicle torsion have not been met.  38 U.S.C. §§ 1155, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Codes 7523, 7599 (2001).  

2.  Right ankle strain, chronic left knee pain, chronic low 
back pain, left shoulder strain, chronic neck pain with 
headaches, chronic right wrist pain and a left eye disorder 
were not incurred in or aggravated by the veteran's active 
duty.  38 U.S.C. §§ 1101, 1110, 5103A, 5107(b) (2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The April 1999 rating decision, July 1999 Statement of the 
Case as well as the March 2002 Supplemental Statement of the 
Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. 
Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was afforded a VA general medical 
examination in May 1999.  See 38 U.S.C. § 5103A (2002); 66 
Fed. Reg. 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Initial Evaluations  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2002); 
38 C.F.R. Part 4 (2001).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making a determination, 
the Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (2001) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's service-connected left testicle torsion is 
rated under Diagnostic Codes 7599 and 7523.  The Board notes 
that there is no specific diagnostic code for left testicle 
torsion.  Diagnostic Code 7599 is used to rate unlisted 
conditions of the genitourinary system by analogy to a 
disability listed in the Schedule.  VA regulations provide 
that unlisted disorders should be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. §§  4.20, 4.27 (2001).  The 
record reflects that the veteran is presently rated under the 
analogous criteria for complete atrophy of the testis.  38 
C.F.R. § 4.115b, Diagnostic Code 7523.  The Rating Schedule 
provides ratings for complete atrophy of one testis (0 
percent) and of both testes (20 percent).  

In the veteran's case, he is service-connected for only one 
testicle.  Service medical records show a diagnosis for only 
the left testicle and not the right.  At the May 1999 VA 
general medical examination his genitals were normal without 
triggering any pain to the left testicle.  Under the 
circumstances, a noncompensable evaluation for left testicle 
torsion is appropriate, in the absence of medical evidence 
of, and entitlement to service-connection for, complete 
atrophy of both testes.  

Also, a compensable evaluation is not warranted under any 
other potentially applicable diagnostic code.  Even if his 
disability were considered under Diagnostic Code 7524, for a 
compensable evaluation he would have to have had one testis 
removed as the result of a service-incurred injury or 
disease, with the absence or nonfunctioning of the other 
testis unrelated to service.  At the May 1999 VA examination 
the veteran did not mention difficulty with pain on urinating 
or with urgency.  38 C.F.R. § 4.115.  Hence, the Board finds 
that the currently assigned noncompensable evaluation for the 
veteran's left testicle torsion fully comports with the 
applicable schedular criteria.  However, in the absence of 
medical evidence establishing more significant loss, there is 
no basis for more that the currently assigned evaluation.

II.  Service-Connection  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

The April 1994 Report of Medical examination, at enlistment, 
noted a spine abnormality, mild left thoracic scoliosis.  The 
veteran's diagnoses were trace of right dorsal and left 
dorsolumbar scoliosis in May 1994.  In September 1996 the 
veteran complained of back pain for 6 months.  The assessment 
was normal examination.  The veteran was seen for right wrist 
sprain / strain in March 1997.  The March 1998 Report of 
Medical History, at separation, the veteran had right ankle, 
left knee and right wrist swelling and pain secondary to 
minor injuries.  Patellar femoral syndrome was noted.  In 
April 1998 the veteran reported that a weapon exploded in his 
face 2 years prior.  On examination his vision was 20/20 
bilaterally and his visual acuity was noted to be good.  In 
an April 1998 Report of Medical Assessment the veteran 
reported that his ankles, left knee, low back pain, left 
shoulder pain, neck pain with headaches and right wrist pain 
were worse.  He reported shoulder and neck, right ankle, low 
back and right wrist injuries.  

At the May 1999 VA examination the veteran's pupils were 
equal and reacted to light.  By confrontation, his peripheral 
vision was full and so were his extraocular movements.  The 
diagnoses were a strained right ankle, a left knee condition, 
a low back condition, history of injury to the right wrist 
with extreme pain that occurs only on lifting and holding, a 
strain in the left shoulder that could trigger radiation of 
pain from the shoulder to the side of the neck and therefore 
trigger headache on the left side, likely secondary to 
musculoskeletal origin.  

There must be medical evidence showing a cause-and-effect 
relationship between injuries in service and any current 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The service 
medical records do not show any pathological findings, 
clinical or x-ray, of any right ankle, left knee, low back, 
left shoulder, neck, headache, right wrist or left eye 
disorders.  The May 1999 VA examination diagnoses include 
orthopedic conditions but does not identify any specific 
orthopedic disabilities such as arthritis or residuals of a 
fracture.  Even though the service medical records show that 
the veteran was seen for various orthopedic complaints, 
giving him the full benefit of the doubt, there still is no 
probative medical nexus evidence of record indicating that 
these in-service complaints and injuries eventually led to 
the later development of any disease or disability.  

Moreover, it is legitimately questionable whether the veteran 
even has any current right ankle, left knee, low back, left 
shoulder, neck, headache, right wrist or left eye 
disabilities.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of present disability there can be no valid claim).  

Since the veteran is a layperson, he does not have the 
necessary medical expertise or training, to either diagnose 
any current right ankle, left knee, low back, left shoulder, 
neck, headache, right wrist or left eye disorders or to 
causally relate them to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Thus, inasmuch as there is no medical nexus evidence of 
record to causally linking the in-service right ankle, left 
knee, low back, left shoulder, neck, headaches, right wrist 
and left eye complaints or injuries to any current 
disabilities service-connection is not warranted.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993); Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); see 
also 38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for left 
testicle torsion is denied.  

Service-connection for right ankle strain, chronic left knee 
pain, chronic low back pain, left shoulder strain, chronic 
neck pain with headaches, chronic right wrist pain and a left 
eye disorder is denied.  




		
	C. P. RUSSEL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

